Title: From Thomas Jefferson to Horatio Gates, 10 November 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond November 10th. 1780.

Your favour of the third instant Enclosing Colo. Preston’s Letter, came to hand on the eighth. The proposals mentioned in the colonel’s Letter for sending volunteers to you were accepted and put as was necessary into such precise form as that all parties might know what they had right to expect. In doing this two circumstances happened to interfere with what had been expected. 1. We required that they shou’d be subject to your orders, and those of such other officer as you shoud place them under: this was to enable you to make use of them in constituting the corps you had proposed under General Morgan. 2. That there shoud be two companies of rifles only to each battalion: this was the advice of Genl. Morgan in a conversation with me. We have since dispensed with the last of these conditions and allowed every man to carry his rifle as we found that absolutely necessary to induce them to go. Colo. Skillen of Botetourt writes me he has 150. engaged and we shall endeavour to prevail on Colo. Campbell to raise another corps, in which, if he undertakes it, I trust he will succeed. I am much at a loss what shoud be done as to the prisoners taken at Kings mountain. I do not think Montgomery courthouse a good place because it is very disaffected, it is too near their own country, and would admit their co-operation in any enterprise on our lead mines which are about eight  miles from thence. I have taken measures for continuing their march under a guard northwardly and in the mean time for receiving instructions from Congress where to terminate their journey. The British Convention troops will proceed immediately to Fort Frederick in Maryland. The Germans will remain in Albemarle till accommodations can be provided for them in the same place. From them we have no apprehensions of desertion to the enemy. Some British were taken yesterday who are said to have been with the enemy and were returning to the barracks. Two or three days ago a british emissary from Portsmouth, was taken endeavouring to proceed towards Carolina. On a proposal to search him they observed him to put his hand in his pocket, and put something to his mouth like a quid of tobacco. On examination it was found to be a letter, of which the inclosed is a copy, written on silk paper, rolled up in gold beaters skin, and nicely tied at each end, the whole not larger than a goose quill. By this you will find our conjectures verified that they expected to meet with Lord Cornwallis in the neighbourhood at least of this country, and are disappointed and without an object. Can you not take measures for finding out the other messenger to Lord Cornwallis who went by Land? The force we shall now immediately have together authorizes me to assure you, you need not apprehend their penetrating any distance southwardly. I only lament that this measure shou’d have intercepted our reinforcements to you. We have left all the counties south of James river and nearer to Hillsborough than portsmouth uncalled on that they may be ready to go to the aid of our southern friends [when]ever arms can be procured. I am with the greatest esteem & respect Sir Your most obedient & most huble servt,

Th: Jefferson

